Citation Nr: 0903548	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1960 to 
January 1964.  He died in August 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant testified at a Board 
hearing held at the RO in August 2008.

Prior to his death, the veteran had perfected an appeal as to 
service connection for skin cancer and for bronchitis.  The 
Board remanded those claims in November 2004 and March 2006.  
In October 2006, the Board dismissed the appeals in light of 
the veteran's death.

In her September 2006 claim for Dependency and Indemnity 
Compensation benefits, the appellant also requested 
consideration of accrued benefits.  The RO did not respond to 
her request until March 2008, when she was informed that the 
RO was working on those claims.  There is no indication from 
the record that the RO in fact is undertaking any action in 
response to the appellant's September 2006 claim for accrued 
benefits.  The Board will accordingly refer the matter of 
entitlement to accrued benefits to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in August 2006; his certificate of 
death, as amended, lists non-small cell lung cancer, clear 
cell carcinoma of the thigh, squamous cell carcinoma of the 
skin, and melanoma and basal cell carcinoma and malignant 
nodular hydradenoma as his cause of death; prostate cancer 
and atrial fibrillation are listed as other conditions 
contributing to death.

2.  Resolving reasonable doubt in the appellant's favor, the 
competent evidence on file demonstrates that the veteran's 
fatal metastasized cancer originated from a melanoma.

3.  The veteran's skin cancer originated from his sun 
exposure in service.


CONCLUSIONS OF LAW

1.  Skin cancer was incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2008).

2.  A service-connected disability caused or contributed to 
the veteran's death, and service connection for the cause of 
the veteran's death is established.  38 U.S.C.A. §§ 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the appellant in 
her appeal; however, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  Although the RO has not 
advised the appellant of the information and evidence 
necessary to substantiate the effective date for the grant of 
service connection for the cause of the veteran's death, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board trusts that the RO will provide her with any required 
notification once the case is returned.

The appellant contends that the veteran's fatal cancer 
originated through either sun exposure in service, or through 
proximity to nuclear vessels while serving as a Navy diver.  
The veteran died in August 2006.  His initial certificate of 
death listed non-small cell lung cancer and clear cell 
carcinoma of the thigh as his cause of death, with prostate 
cancer and atrial fibrillation as other conditions 
contributing to death.  In January 2008, the certificate of 
death was amended to add squamous cell carcinoma of the skin 
and melanoma and basal cell carcinoma and malignant nodular 
hydradenoma to the conditions which caused death.

The service treatment records show that at his enlistment, 
the veteran was noted to have a pigmented nevus on the left 
arm.  He was treated in August 1962 for tinea corporis, with 
annular lesions on the right arm and left leg.  

Service personnel records show that the veteran served as a 
diver.  He typically worked at a depth of 35 feet for 
extended periods of time.

At a February 1986 VA examination, the veteran reported 
having had 6 skin cancers removed since 1973 from his face, 
neck and chest.

VA and private treatment records through 2006 note that, 
historically, the veteran first developed skin cancers in 
1973, when two nasal skin cancers were excised.  The records 
themselves document the development of squamous cell 
carcinomas of the neck in 1983 and 1984, and basal cell 
carcinomas of the lip and chest in 1994.  Thereafter, the 
veteran underwent excision of numerous other skin cancers 
affecting several regions of his body.  A 2003 biopsy of an 
excised skin cancer noted that the veteran's skin was sun 
damaged. 

The records show that the veteran developed a mass on his 
right shoulder around October 2004, which was removed in mid-
2005.  Later in 2005 he developed a mass on his chest which 
was treated with radiation therapy.  In 2006 he developed a 
baseball sized mass on his left thigh.  He also reported 
shortness of breath and was found to have a large mass in the 
mediastinum.  The mediastinal mass was thought to represent a 
non-small cell carcinoma, although a treating physician noted 
that it acted more like a melanoma in terms of its resistance 
to radiation therapy.  In April 2006 a physician noted that 
the origin of the mediastinal carcinoma was suspected to be 
the skin of the posterior thoracic wall; he also noted that 
the veteran's cancer behaved like a melanoma, although it did 
not resemble that type of cancer, histologically.  The 
veteran died in August 2006.  In a September 2006 addendum to 
the treatment reports, his treating physician noted that the 
veteran was a Navy diver, with a fair complexion.  She 
additionally noted that he developed his first skin cancer in 
his 30s, and concluded that the veteran's exposure to 
sunlight in service likely contributed to the fatal cancer, 
noting that the treatment records through the years referred 
to his skin as heavily sun-damaged.  She explained that 
although the biopsy of the chest mass was initially 
suggestive of clear cell carcinoma, the primary origin was 
unknown, and the carcinoma had features of, and acted like, a 
melanoma.

The veteran's claims files were forwarded to a VA physician 
in August 2007 for the preparation of a medical opinion in 
connection with the appellant's claim.  The physician noted 
that the veteran was light-complected, and a nonsmoker.  He 
observed that the only persistent skin condition referenced 
in the service treatment records was that of a pigmented 
nevus of the left elbow, which did not evidence any change in 
its character.  He also noted that the veteran was treated 
successfully at one point for tinea corporis, and was 
circumcised to treat balantitis.  The physician concluded 
that none of those skin problems in service would have 
contributed to the development of a non-small cell carcinoma 
of the lung, which, he acknowledged, might have been a clear 
cell carcinoma metastatic from another source (as was the 
thigh carcinoma).  

As to sun exposure, the physician acknowledged that the 
veteran was a diver in service, and that following his 
discharge was treated for a number of sun-induced skin 
cancers.  He explained, however, that the veteran had never 
been diagnosed with a clear cell carcinoma of the skin, or 
with a melanoma.  He observed that the actual origin of the 
metastatic clear cell carcinoma had never been determined, 
and that the treating physicians believed the malignancy had 
behaved as an atypical melanoma.  The examiner expressed 
doubt that the fatal carcinoma had been a melanoma, and 
concluded that the proper diagnosis in the veteran's case was 
widespread metastatic clear cell carcinoma of unknown origin.  
Addressing the appellant's arguments concerning exposure to 
polluted water around nuclear vessels, the physician 
acknowledged studies submitted by her concerning increased 
incidences of melanoma in Navy divers, but again clarified 
that in his opinion, the veteran did not have melanoma.  He 
also concluded that the veteran's diving near nuclear 
submarines did not otherwise affect the development of his 
fatal cancer.  The physician ultimately concluded that he 
could not link the veteran's fatal cancer to any of the 
veteran's activities in service, including exposure to sun, 
without resort to speculation.

At her August 2008 hearing, the appellant testified that the 
veteran would tell her about sunburns he experienced in 
service from his diving duties.

In a November 2008 statement, the veteran's treating VA 
physician explained that the veteran died from metastatic 
clear cell carcinoma of unknown primary (which at one point 
was considered a melanoma).  She noted that the early age at 
which the veteran's cancers began suggests significant sun 
exposure, and concluded that it was as likely as not that the 
origin of the veteran's skin cancer was the Navy exposures.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  Service incurrence of a malignant tumor during 
peacetime service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4). 

The Board finds the appellant's testimony concerning the 
veteran's recollections of sunburns in service to be 
credible, and concludes that the veteran received significant 
amounts of sun exposure with damage to the skin prior to his 
discharge.

Although the initial death certificate lists clear cell 
carcinoma as the cause of the veteran's death, the 
certificate was amended to add the various skin cancers the 
veteran was afflicted with during his life, including 
melanoma.  The contemporaneous medical records show that his 
treating physicians were unable to classify the mediastinal 
carcinoma, suspecting it to represent an atypical melanoma 
despite the histological presentation.  In any event, they 
suspected that it originated from the skin of the thoracic 
wall.  

The Board has considered the opinion of the August 2007 VA 
physician, who concluded that although the primary cancer 
responsible for the fatal metastasis was unknown, the veteran 
never had melanoma.  He also concluded that the fatal 
carcinoma was not otherwise related to service.  His opinion 
appears to be based on a true difference of opinion with the 
treating physicians.  The Board points out, however, that his 
opinion is undermined by the amended death certificate, which 
recognizes that the veteran did die from a melanoma.

Resolving reasonable doubt in the appellant's favor, the 
Board finds that the veteran's death was caused, at least in 
part, by skin cancer.  In light of the evidence of 
significant sun exposure in service, and the November 2008 
opinion linking the veteran's skin cancers to that sun 
exposure, the Board finds that the evidence is in equipoise 
as to whether the veteran's death was caused by a skin cancer 
etiologically linked to service.  Consequently, service 
connection for the cause of the veteran's death is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


